Spencer, Ch. J.
delivered the opinion of the Court. The deed from the patentee for lot No. 11. in Junius, was proved to have been duly deposited according to the statute; and it was recorded in the clerk’s office of the county, on the 22d of January, 1814. It was acknowledged according to the then existing law, by the grantor, before a Judge of the Supreme Court. An exemplification of the record of this deed from the patentee to Cornelius A. Van Slyck, was admitted in evidence, notwithstanding objections were made to its admission. The only question in the cause is, whether the exemplification of the record of the deed was admissible ?
The 7th section of the act of the 12th of April, 1813, (1 N. R. L. 369.) provides, that every conveyance relating to any lands within this state, which was acknowledged or proved previous to the 6th of April, 1801, agreeably to any law in force, at the time of making such acknowledgment or proof, and not recorded, shall be entitled to be recorded by the secretary of this state, or the clerk of the county in which the lands lie; and that every deed so acknowledged or proved, whether recorded or not, or the record thereof, or a transcript of such record, may be read in evidence in any Court of this state ; with a proviso, that the act should not extend to deeds for land in the military tract, which were not deposited with the clerk of Albany county, on, or before the first of May, 1795, nor to any deeds subsequent to the 8th of January, 1794.
On the 4th of February, 1814, (sess. 37. ch. 5.) an act was passed, declaring, that no deed relating to the title or property of any lands granted by this state, as bounty lands, to the officers and troops of this state, who served in the army of the United States, executed on or before the first of May, 1797, should thereafter be registered or re*82corded, unless the sanqe be acknowledged or proyed accqrd- ’ ing to the provisions of the first section of the act concerning deeds, passed the 12th of April, 1813, any thing in the 7th section of said act, or any law to the contrary notwithstanding. On the 14th of April, 1820, (sess. 43. ch. 245. s. 3.) it was enacted, that no deed relating to the ti.tle or property of any lands granted by this state as bounty lands to the officers and troops of this stafe who served in the army of the United States, executed on or before the first of May, 1797, should hereafter be read in evidence in any Court of this state, unless the sam,e be acknowledged or proved, according to the provisions of the first section of the act, entitled, an act concerning deeds passed the 12th of April, 1813, any thing i,n the 7th sec.tioji. of said act, oy any law to, the contrary notwithstanding.
These are all the acts necessary, to be considered' in deciding this question. The deed under consideration appears* also, to have been recorded in the secretary’s office on the; 23d of March, 1793; and it having been acknowledged and recorded in the secretary’s office prior to the act off the 8th of January, 1794, the grantee had acquired a right under-the then existing law, to have the exemplification, of the deed read in evidence upon any trial, in which it became neces-, sary to, substantiate his title. It admits of doubt, whether' the act of the Sth of January, 1794, affected such a deed at all, and whether it did not operate prospectively, in regard to the recording of deeds executed prior to the passing ofthaf law, and which had not already been recorded. But the apt of the 12th of April, 1813; fully authorized this deed, to-be recorded ; and it was put on record according to its. pro-, visions, apd under its sanction.
The. only operation of the act of the 4th, of February, 181.4, was to prohibit the recording- a deed circumstanced like the present deed; but it had already been recorded* and was, therefore, whplly unaffected by that act.,
The a,ct of the 14th of April, 1820, in. its terms,, prohibits the reading in evidence a deed for any of the-bounty, lands granted by the state, executed- before the,first of May, 179,7, unless it be acknowledged or, proved agreeably to the first section, of- the act of the. 1,2th at'April, 1813. This, act is perfectly silent as to deeds which had been put'on *83récord under the provisions of the 7th section of the act of the 12th of April, 1813. We ought not to give to this latter act a construction which would include deeds recorded under the sanction of that part of the act. If the grantees had neglected tó avail themselves of the indulgence afforded by the legislature to put their deeds on record, upon the terms allowed by the act, it was perfectly competent to the legislature to revoke that permission. This was done by the act of the 4th of February, 1814. The only effect which the act of the 14th of April, 1820, could have, was, by going one step further than the act of the 4th of February, 1814, to prevent such unrecorded deed from being read in evidence. It would be imputing to the legislature great Violence, so to construe the act as to preclude the reading in evidence the record of a deed, recorded upon such proof of its execution, as a former legislature deemed sufficiently authentic, to warrant its being placed on the records of a county; and when thus placed there, was declared to be evidence. It would require to be deeply considered, whether it was competent to the legislature, to declare that public records should not be admitted as evidence of the transactions regularly and legally recorded. Would it be competent to the legislature to enact, that the record of a judgment of one of our Courts of record, however proved, should not be admitted as evidence in any case whatsoever? It is to he noticed, that with respect to purchasers, they purchase under faith in the title, as appearing on' the record, and the record is part of théir title. An act which should obliterate their title, by declaring the record inadmissible as evidence, wodld impair riot only A vested right, but would impair and destroy the foundation of the contract between the parties. I throwout these considerations to show, that without the most express and' unequivocal language, Courts of law ought not to construe the act of the 14th of April, 1820, as intending to prohibit the reading in evidence the transcript of the record of a deed, or the deed itself, if recorded; and that the only operation of that act, taken in connection with the act of the 4th of February, 1814, is to prevent the reading in evidence an unrecorded deed, although it may have been acknowledged in conformity with the existing laws, but which *84the party has neglected to have recorded in due seasons We are, therefore, of opinion, that the transcript of the record was properly admitted, and the plaintiff must have judgment.
Judgment for the plaintiff.